       Case 2:15-cv-02265-MMD-DJA Document 473
                                           472 Filed 04/09/21
                                                     04/08/21 Page 1 of 3


 1    DENNIS L. KENNEDY (NV Bar No. 1462)
      JOSEPH A. LIEBMAN (NV Bar No. 10125)
 2    JOSHUA P. GILMORE (NV Bar No. 11576)
      ANDREA M. CHAMPION (NV Bar No. 13461)
 3    BAILEYKENNEDY
      8984 Spanish Ridge Avenue
 4    Las Vegas, Nevada 89148-1302
      Telephone: 702.562.8820
 5    Facsimile: 702.562.8821
      DKennedy@BaileyKennedy.com
 6    JLiebman@BaileyKennedy.com
      JGilmore@BaileyKennedy.com
 7    AChampion@BaileyKennedy.com

 8    Attorneys for Defendants/Counterclaimants

 9                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
10
     ALLSTATE INSURANCE COMPANY,
11   ALLSTATE PROPERTY & CASUALTY
     INSURANCE COMPANY, ALLSTATE                            Case No. 2:15-cv-02265-MMD-DJA
12   INDEMNITY COMPANY, and ALLSTATE
     FIRE & CASUALTY INSURANCE
13   COMPANY,                                               STIPULATION AND ORDER FOR
                          Plaintiffs,                       WITHDRAWAL OF COUNSEL
14              vs.

15   MARJORIE BELSKY, MD, MARIO
     TARQUINO, MD, MARJORIE BELSKY, MD,
16   INC. doing business as, INTEGRATED PAIN
     SPECIALISTS, and MARIO TARQUINO, MD,
17   INC., DOES 1-100 and ROES 101-200,

18                            Defendants.
      ________________________________________
19
      AND RELATED CLAIMS.
20

21          Pursuant to LR IA 11-6(c), the undersigned attorneys and clients, Defendants/
22   Counterclaimants Marjorie Belsky, M.D., Mario Tarquino, M.D., Marjorie Belsky, MD, Inc. d/b/a
23   Integrated Pain Specialists, and Mario Tarquino, MD, Inc. (collectively, the “Belsky/Tarquino
24   Parties”), stipulate and agree to the withdrawal of Dennis L. Kennedy, Esq., Joseph A. Liebman,
25   Esq., Joshua P. Gilmore, Esq., and Andrea M. Champion Esq. of the law firm BaileyKennedy as
26   counsel of record for the Belsky/Tarquino Parties in this matter. The Belsky/Tarquino Parties shall
27   continue to be represented in this matter by Peter S. Christiansen, Esq., R. Todd Terry, Esq.,
28   Kendelee L. Works, Esq., Whitney J. Barrett, Esq., and Keely A. Perdue, Esq. of the law firm

                                                  Page 1 of 3
       Case 2:15-cv-02265-MMD-DJA Document 473
                                           472 Filed 04/09/21
                                                     04/08/21 Page 2 of 3


 1   Christiansen Law Offices and Donald J. Campbell, Esq., J. Colby Williams, Esq., and Samuel R.
 2   Mirkovich, Esq. of the law firm Campbell & Williams. The withdrawal of BaileyKennedy will
 3   not result in delay of discovery, the trial or any hearing in this matter.
 4    Dated this 8th day of April, 2021.                    Dated this 8th day of April, 2021.
 5    BAILEYKENNEDY                                        CHRISTIANSEN LAW OFFICES
 6    By: /s/ Joshua P. Gilmore                             By: /s/ Kendelee L. Works
          DENNIS L. KENNEDY                                     PETER S. CHRISTIANSEN
 7        JOSEPH A. LIEBMAN                                     R. TODD TERRY
          JOSHUA P. GILMORE                                     KENDELEE L. WORKS
 8        ANDREA M. CHAMPION                                    WHITNEY J. BARRETT
                                                                KEELY A. PERDUE
 9

10    Dated this 8th day of April, 2021.                    Dated this 8th day of April, 2021.
11    CAMPBELL & WILLIAMS
                                                            MARJORIE BELSKY, MD, INC.
12    By: /s/ Samuel R. Mirkovich                           d/b/a Integrated Pain Specialists
          DONALD J. CAMPBELL
13        J. COLBY WILLIAMS                                 By: /s/ Marjorie Belsky
          SAMUEL R. MIRKOVICH
14                                                          Its: Owner
15    Dated this 8th day of April, 2021.                    Dated this 8th day of April, 2021.
16
      MARIO TARQUINO, MD, INC.                              By: /s/ Marjorie Belsky
17                                                              MARJORIE BELSKY, M.D.
      By: /s/ Mario Tarquino
18
      Its: Owner
19

20    Dated this 8th day of April, 2021.
21
      By: /s/ Mario Tarquino
22        MARIO TARQUINO, M.D.
23

24          IT IS SO ORDERED.
25
                                               ______________________________________
                                                   UNITED STATES DISTRICT JUDGE
26                                             DANIEL J. ALBREGTS
                                               UNITED STATES MAGISTRATE JUDGE
27                                                 DATED:
                                               DATED: April 9, 2021
28

                                                    Page 2 of 3
       Case 2:15-cv-02265-MMD-DJA Document 473
                                           472 Filed 04/09/21
                                                     04/08/21 Page 3 of 3


 1                                      CERTIFICATE OF SERVICE
 2          I certify that I am an employee of BAILEYKENNEDY and that on the 8th day of April,
 3   2021, service of the foregoing STIPULATION AND ORDER FOR WITHDRAWAL OF
 4   COUNSEL was made by mandatory electronic service through the United States District Court’s
 5   electronic filing system and/or by depositing a true and correct copy in the U.S. Mail, first class
 6   postage prepaid, and addressed to the following at their last known address:
 7            ERON Z. CANNON                              Email: eron@favros.com
              JENNIFER SMITROVICH                                donna@favros.com
 8            FAIN ANDERSON VANDERHOEF                           jennifers@favros.com
              ROSENDAHL O’HALLORAN
 9            SPILLANE PLLC
              701 Fifth Avenue, Suite 4750
10            Seattle, Washington 98104                   Attorneys for Plaintiffs/Counterdefendants

11            TODD W. BAXTER                              Email: todd.baxter@mccormickbarstow.com
              MCCORMICK, BARSTOW,                         Tricia.dorner@mccormickbarstow.com
12            SHEPPARD, WAYTE &                           debbie.sizemore@mccormickbarstow.com
              CARRUTH, LLP                                jennifer.deboer@mccormickbarstow.com
13            8337 West Sunset Road, Suite 350            krystina.butchart@mccormickbarstow.com
              Las Vegas, Nevada 89113
14                                                        Attorneys for Plaintiffs/Counterdefendants
15            TODD WILLIAM BAXTER                         Email: tbaxter@mbswc.com
              MCCORMICK, BARSTOW,
16            SHEPPARD, WAYTE &
              CARRUTH LLP                                 Attorneys for Plaintiffs/Counterdefendants
17            7647 North Fresno Street
              Fresno, California 93720
18

19            DYLAN P. TODD                               Email: dtodd@fgppr.com
              FORAN GLENNON PALANDECH
20            PONZI & RUDLOFF PC
              2200 Paseo Verde Parkway, Suite 280         Attorneys for Plaintiffs/Counterdefendants
21            Henderson, NV 89052

22

23                                                 /s/ Susan Russo
                                                   Employee of BAILEYKENNEDY
24

25

26

27

28

                                                   Page 3 of 3
